Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold commences drill program on Blackjack and Roulette, Nevada VANCOUVER, June 7 /CNW/ - Entree Gold Inc. (TSX:ETG; AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") has commenced drilling on the Blackjack and Roulette copper projects, located in the historic Yerington copper camp of Nevada. The Blackjack property is held under option from Honey Badger Exploration Inc. (TSX.V: TUF - "Honey Badger") and covers approximately 4,250 hectares (10,500 acres). The Roulette property is held under option from Bronco Creek Exploration Inc. - (a wholly-owned subsidiary of Eurasian Minerals Inc. -
